Title: To George Washington from Timothy Pickering, 23 March 1782
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Philadelphia March 23. 1782.
                        
                        Your Excellency being vested with authority, by the resolve of Congress of the 11th of March 1780, to make
                            the necessary regulations relative to the servants of officers of the army; and the general orders of the 18th of January
                            last not comprehending any officers in my department, I request you will be pleased to extend your consideration of the
                            subject, and fix the number of servants to be allowed them respectively. The only characters requiring servants that I
                            expect will be employed, are comprehended in the following list, against which I have marked the number of servants which
                            Colo. Carrington & I have respectively judged necessary to be allowed in the main & the southern army; and
                            which I beg leave to submit to your Excellency’s correction.
                        
                            
                                
                                No. of servants
                            
                            
                                The quarter master general
                                 4
                            
                            
                                The principal deputy quarter
                                
                            
                            
                                master for the southern service
                                 3
                            
                            
                                A deputy quarter master 
                                 2
                            
                            
                                An assistant quarter master
                                 1
                            
                            
                                The Commissary of forage
                                2
                            
                            
                                The deputy commissary of forage
                                
                            
                            
                                with the southern army
                                 2
                            
                            
                                Any other deputy commissary of forage
                                 1
                            
                            
                                The Assistant commissary of forage
                                
                            
                            
                                with the southern army
                                 1
                            
                            
                                The waggon master
                                 2
                            
                            
                                A deputy waggon master 
                                 1
                            
                            
                                An Assistant waggon master
                                1.
                            
                        
                        The assistant commissary of forage and assistant waggon master are, in the southern army tantamount, to
                            deputies in the main army.
                        I have omitted brigade quarter masters, as I expect the officers doing their duty will hence forward be
                            called assistant quarter masters, who when assigned to brigades will perform the same duties
                            which are now incumbent on brigade quarter masters; and that they will (agreeably to Genl Knox’s idea) take charge of the
                            spare arms & amunition of their brigades, which their business as quarter masters will admit of their doing with
                            great care and propriety. The conductors of military stores with the brigades to be discontinued. Colo. Carrington
                            perfectly agrees with me in the utility of this alteration; to which also the secretary at war has assented.
                        I trouble your Excellency with the matter at this time because Colo. Carrington is desirous of carrying the
                            arrangement to the southward with him. It will also be necessary for the secretary at War, that he may
                            direct the contractors to issue provisions to the servants which shall be allowed. And it will be convenient to him when
                            the means of enabling the officers concerned to procure their servants are concerted.
                        Whatever number of servants your Excellency shall think proper to allow, no emolument is expected to be
                            derived to the officer to whom they are allowed, except for the number actually employed. I have the honour to be with the
                            greatest respect Your Excellency’s most obedient servant
                        
                            Tim: Pickering Q.M.G.
                        
                    